United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Milford, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2390
Issued: March 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2007 appellant filed a timely appeal from the May 31, 2007 decision
of the Office of Workers’ Compensation Programs denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained foot injuries in the
performance of duty causally related to factors of his federal employment.1

1

The Board notes that, on appeal, appellant submitted new evidence related to his claim. As this evidence was
not a part of the record at the time the Office made its final decision, the Board has no jurisdiction to review it.
20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On March 5, 2007 appellant, then a 51-year-old letter carrier, filed an occupational
disease claim, Form CA-2, alleging that his left foot metatarsal bunion and his right foot heel
spur and flattened arch were caused by 20 years of walking on his delivery route. He stated that,
on January 2, 2007, he experienced a sharp pain in the lower right heel area of his right foot.
Appellant made an appointment with Dr. Edward Nieuwenhuis, a Board-certified podiatric
surgeon, who diagnosed a calcaneous heel spur and a fallen arch. He received a cortisone shot in
the bottom of his foot and returned to work. On subsequent visits, appellant informed
Dr. Nieuwenhuis that he still experienced pain in his right heel because of the walking he was
required to do at work. He also reported a severe bunion on the first metatarsal of his left foot.
Appellant stated that the walking and climbing he performed in the course of his duties,
including long hours of overtime, exacerbated the preexisting chronic conditions in his feet.
Appellant stated that he had no previous lower extremity injury or pain.
On March 14, 2007 the Office requested additional factual and medical information about
appellant’s claim.
On April 5, 2007 Dr. Nieuwenhuis stated that appellant was under his care for planter
fasciitis and hallux abducto valgus. On February 23, 2007 appellant underwent surgical
correction of the hallux abducto valgus, which required cutting into and repositioning the first
metatarsal bone. To ensure proper bone healing, he was disabled from work for 8 to 10 weeks.
Appellant’s next appointment was scheduled for April 11, 2007, at which time a decision about
his return to work was to be made. After the foot healed, he would be fitted with custom molded
orthotics to control his feet and prevent recurrences of his conditions.
By decision dated May 31, 2007, the Office denied appellant’s claim on the grounds that
he had not established a causal relationship between his diagnosed condition and factors of his
federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability or specific condition for which compensation is
claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;4 (2) a
2

5 U.S.C. §§ 8101-8193.

3

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Solomon Polen, 51 ECAB 341 (2000).

2

factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;5 and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.6
When determining whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors, the Office generally relies on the
rationalized opinion of a physician.7 To be rationalized, the opinion must be based on a
complete factual and medical background of the claimant8 and must be one of reasonable
medical certainty,9 explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.10
ANALYSIS
Appellant has described the factors of his federal employment which the Office has
accepted. He has also provided evidence of a diagnosed condition. The issue to be determined
is whether appellant has established a causal connection between the two.
The only medical evidence in the record is the April 5, 2007 report of Dr. Nieuwenhuis, a
Board-certified podiatric surgeon, who stated that appellant was being treated for planter fasciitis
and hallux abducto valgus. The February 23, 2007 surgical correction of the hallux abducto
valgus required cutting into and repositioning the first metatarsal bone. Following the surgery,
appellant was removed from work to ensure proper bone healing. Dr. Nieuwenhuis stated that,
after the foot healed, appellant would be fitted with custom molded orthotics to control his feet
and prevent recurrence of his conditions. The Board finds that this report is insufficient to
establish that appellant’s foot condition or surgery was causally related to factors of his federal
employment. Dr. Nieuwenhuis did not identify or discuss any of appellant’s employment duties,
which is a required part of a rationalized medical opinion.11 Although he diagnosed two
different foot conditions, he provided no explanation for the cause of these conditions. The
Board has held that medical opinion evidence that medical evidence that does not offer any

5

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

6

Ernest St. Pierre, 51 ECAB 623 (2000).

7

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

Paul Foster, 56 ECAB 208 (2004) (“The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.” (Emphasis added)).

3

opinion regarding the cause of an employee’s condition is of diminished probative value on the
issue of causal relationship.12
The Board finds that appellant did not meet his burden of proof to establish a causal
relationship between his federal employment and his diagnosed conditions because he submitted
no rationalized medical evidence.
CONCLUSION
The Board finds that appellant has not established that he sustained foot injuries in the
performance of duty causally related to factors of his federal employment
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 31, 2007 is affirmed.
Issued: March 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

Jaja K. Asaramo, 55 ECAB 530 (2004).

4

